Case 2:17-cv-05840-DRH-AYS Document 47 Filed 04/19/19 Page 1 of 1 PageID #: 595




     THEODOR D. E. BRUENING
  tbruening@offitkurman.com


                                                                                    April 19, 2019

 By ECF and First-Class Mail

 Ms. Karen M. Constantini, Judicial Assistant to Hon. Denis R. Hurley, U.S.D.J.
 United States Courthouse
 United States District Court
 100 Federal Plaza
 Central Islip, New York 11722

                   Re:        Menaker v. Kaplan, 2:17-cv-05840 (DRH-AYS)

 Dear Ms. Constantini:

                We represent the plaintiff in the above-captioned case and write to point out two
 matters in the Court’s April 18 decision (Docket No. 46) that should be corrected:

                   1. The caption reads “Jeffrey Menaker v. Michael Kaplan;” the correct caption
                      is “Jeffrey Menaker v. Michal Kaplan.” See, e.g. amended complaint (Docket
                      No. 41).

                   2. The decision states on page 2 that “A first-year student (“Student”)—
                      Defendant’s daughter—approached Plaintiff about her scholarship in April
                      2016.” This should be changed because the Defendant is in fact the student
                      herself; her father is not a party. See amended complaint ¶¶ 2, 4, 8.

                                                       Respectfully yours,


                                                       Theodor D. E. Bruening

 Cc:      Parisis Filippatos, Esq. (by ECF)




 4853-2461-3524, v. 1
